Citation Nr: 1520132	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  09-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, to include hidradenitis suppurativa.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

4.  Entitlement to service connection for a low back disability, claimed as muscle spasms.  

5.  Entitlement to service connection for a ventral hernia.  

6.  Entitlement to service connection for a foot disability.  

7.  Entitlement to an initial disability rating in excess of 30 percent from July 28, 2008 and an increased disability rating in excess of 50 percent from November 5, 2014 for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from October 2008, November 2009, and November 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a March 2011 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

During the pendency of the appeal, a November 2014 RO decision granted an increased 30 percent disability rating for migraine headaches, effective July 28, 2008, based upon clear and unmistakable error (CUE), as well as an increased 50 percent disability rating for migraine headaches, effective November 5, 2014; however, as this does not represent a full grant of the benefits sought on appeal, the Veteran's claim remains pending before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, submissions by the Veteran and his representative in December 2014 indicate that he is seeking an earlier effective date of July 2008 for the grant of a 50 percent disability rating for migraine headaches.  The Board agrees with the Veteran's representative, as stated in the March 2015 informal hearing presentation, that the RO erroneously informed the veteran that his claim for an increased 50 percent disability rating from the original date of claim requires the demonstration of a CUE.  Rather, the Veteran's claim, stated another way, is one for an increased disability rating in excess of 30 percent for migraine headaches from July 28, 2008, as the issue is reflected herein.  

These matters were previously remanded by the Board in April 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2006 RO decision denied entitlement to service connection for a skin condition, to include hidradenitis suppurativa.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the August 2006 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin condition, to include hidradenitis suppurativa, and therefore, does not raise a reasonable possibility of substantiating the claim.  

3.  An acquired psychiatric disorder, to include PTSD, did not have onset during active service and is not otherwise etiologically related to active service.  

4.  Peripheral neuropathy of the bilateral upper and lower extremities did not have onset during active service, did not manifest within one year of discharge from active service, and is not otherwise etiologically related to active service.  

5.  A low back disability, including muscle spasms, did not have onset during active service, did not manifest within one year of discharge from active service, and is not otherwise etiologically related to active service.  

6.  A ventral hernia did not have onset during active service and is not otherwise etiologically related to active service.  

7.  A foot disability did not have onset during active service and is not otherwise etiologically related to active service.  

8.  From July 28, 2008, the Veteran's migraine headaches have been manifested by frequent completely prostrating and prolonged attacks which were not productive of severe economic inadaptability.  

9.  From November 5, 2014, the Veteran's migraine headaches have been manifested by frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability; however, his disability picture, including symptoms of nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes, did not result in other related factors such as marked interference with employment and frequent periods of hospitalization.  



CONCLUSIONS OF LAW

1.  The August 2006 RO decision denying entitlement to service connection for a skin condition, to include hidradenitis suppurativa, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a skin condition, to include hidradenitis suppurativa, has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).  

4.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

5.  The criteria for service connection for a low back disability, claimed as muscle spasms, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

6.  The criteria for service connection for a ventral hernia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

7.  The criteria for service connection for a foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

8.  The criteria for an initial disability rating in excess of 30 percent from July 28, 2008 and an increased disability rating in excess of 50 percent from November 5, 2014 for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with proper notice regarding his service connection claims in August 2008, along with specific notice regarding how disability ratings and effective dates are assigned.  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a sin condition, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was also provided in the August 2008 notice letter sent to the Veteran.  Regarding the Veteran's disagreement with the initial disability rating assigned for his migraine headaches, the Board notes that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's increased rating claim for migraine headaches.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

The Veteran was afforded VA headache examinations in October 2009 and, most recently, in November 2014, following the April 2014 Board remand.  These examinations are adequate to adjudicate the Veteran's increased rating claim on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; peripheral neuropathy of the bilateral upper and lower extremities; a low back disability, claimed as muscle spasms; a ventral hernia; and a foot disability.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record, including the Veteran's service treatment records, does not reveal evidence establishing that an acquired psychiatric disorder, peripheral neuropathy, a low back disability, a ventral hernia, or a foot disability manifested during active service or within one year of service discharge.  
Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that the above conditions are associated with his active service, and he is not competent to diagnose complex psychiatric, neurologic, or musculoskeletal conditions or to provide an etiological opinion regarding such conditions.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the above claimed conditions are not warranted.  38 C.F.R. § 3.159(c)(4).  

In addition to the post-remand November 2014 VA examination discussed above, following the April 2014 Board remand, the RO obtained the Veteran's SSA disability records and attempted further development regarding the Veteran's claimed PTSD stressor.  Notably, the Veteran did not respond to a May 2014 development letter.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds the duty to assist does not require remand to attempt further development regarding the Veteran's claimed PTSD stressor.  Moreover, given the above development, the Board finds that there has been substantial compliance with prior remand directives, and no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

To the extent that the April 2014 Board remand acknowledged that the Veteran's separation examination was not a part of his service treatment records, the Board notes that a June 2006 request via the Personnel Information Exchange System (PIES) documents that complete service treatment records were mailed.  From this response, a review of the service treatment records within the claims file, and the Veteran's March 2011 testimony that he was not afforded a separation examination, the Board concludes that all available relevant service records are associated with the claims file.  Moreover, the Veteran's service treatment claims are denied herein for lack of a competent nexus to active service; therefore, a remand to obtain service treatment records would serve no useful purpose as such records would not establish the missing nexus element of the Veteran's service connection claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Skin Condition  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a skin condition, to include hidradenitis suppurativa, was previously denied in an August 2006 RO decision because the evidence did not show in-service incurrence of a skin condition or that a current skin condition was otherwise related to active service.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the August 2006 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final August 2006 RO decision, evidence added to the record includes VA treatment records, private treatment records, SSA disability records, and lay statements, including the Veteran's testimony at the March 2011 Board hearing; however, such evidence is merely cumulative of previous evidence of record which already documented a diagnosis of hidradenitis suppurativa which the Veteran contends was due to active service.  

Such evidence is cumulative and redundant of prior evidence and does not raise a reasonable possibility or substantiating the claim; in sum, it is not new and material evidence, and reopening of the Veteran's claim of entitlement to service connection for a skin condition, to include hidradenitis suppurativa is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Acquired Psychiatric Disorder, Peripheral Neuropathy; Low Back, Ventral Hernia, and Foot Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

Service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2014), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to an acquired psychiatric disorder, to include PTSD; peripheral neuropathy of the bilateral upper and lower extremities; a low back disability, claimed as muscle spasms; a ventral hernia; and a foot disability.  

Service treatment records do not document any in-service complaints, treatment, or diagnosis of an acquired psychiatric disorder, peripheral neuropathy of the upper or lower extremities, a low back disability, a ventral hernia, or a foot disability.  A physical examination upon entrance to active service in April 1966 documents that the Veteran had a normal clinical evaluation.  An abdominal scar was noted, however, and this is consistent with the Veteran's contemporaneous report of medical history wherein he reported a previous "rupture" and the physician recorded the Veteran's hernia at age seven.  Additionally, an isolated report of a toe infection is documented in July 1966.  

Initially, the Board notes that post-service medical treatment records document the following diagnoses or conditions:  an acquired psychiatric disorder, including anxiety and depression; diabetic peripheral neuropathies; low back pain and muscle spasms; a right ventral hernia; and foot conditions including gouty arthritis and foot pain.  However, there is no objective evidence of record documenting a diagnosis of PTSD in accordance with the DSM-5; therefore, service connection for PTSD in particular is not warranted.  38 C.F.R. § 4.125(a).  

SSA disability records document that the Veteran was deemed disabled as of January 2006 due to a primary diagnosis of peripheral neuropathy and a secondary diagnosis of affective disorders, including depression.  Medical treatment records contained within SSA disability records document the Veteran's report of left foot pain in November 2004 after he hit his left foot on a coffee table; he was subsequently diagnosed with acute gouty arthritis.  In June 2007 and November 2007, the Veteran reported an onset of diabetic neuropathy symptoms, including burning pain in his feet, in June 2002.  He also reported the previous repair of two prior right inguinal hernias.  

VA treatment records document the Veteran's psychiatric diagnoses of depression and anxiety.  In June 2012, the Veteran reported that his depression began when his wife left him decades before; he also reported nightmares related to his active service.  At a June 2012 neurology consult, the attending neurologist noted that it sounded like the Veteran had symptoms of PTSD, but stated that he would defer a psychiatric diagnosis to the Veteran's mental health providers.  

VA treatment records also document the Veteran's diagnosis of diabetic peripheral neuropathies in February 2006.  In April 2008, the Veteran was diagnosed with a ventral hernia.  In May 2008, it was noted that the Veteran refused treatment for his abdominal hernia.  In July 2008, the Veteran reported back pain, including six months of muscle spasms in his lower back.  The condition was assessed as being muscular in nature, with possible underlying degenerative joint disease (DJD).  In October 2011, the Veteran reported back pain for many years, which he attributed to radiation exposure during active service; he was subsequently diagnosed with chronic back pain.  Also that month, he was diagnosed with anxiety and depression following a positive PTSD screen.  In January 2012, he reported chronic back pain and stated that his diabetes made his feet feel like they were on fire.  In February 2012, he asserted that he had PTSD and that he desired to attend group PTSD therapy.  In October 2014, the Veteran's depression was attributed to significant psychosocial and contextual factors including homelessness and other problems related to employment.  

The evidence of record does not indicate that arthritis or peripheral neuropathy first manifested within one year of discharge from active service, so service connection on a presumptive basis is not warranted for these conditions.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, to the extent that the Veteran claims entitlement to service connection for peripheral neuropathies of the bilateral upper and lower extremities as secondary to diabetes mellitus, the Board points out that the Veteran is not service-connected for the condition of diabetes mellitus; therefore, service connection for peripheral neuropathies as secondary to diabetes mellitus is not warranted as a matter of law.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 448.  

The Veteran testified at the March 2011 Board hearing that his legs, feet, and hands are painful and burn.  He reported that his peripheral neuropathy began around 2003 and that neither he nor his neurologist knew whether it was related to his active service.  He further asserted that his claimed low back injury, hernia, and foot injury were incurred during active service while he helped someone change a tire.  The Veteran stated that he had been diagnosed with PTSD and that he received monthly psychiatric treatment.  Regarding post-service treatment for his conditions, the Veteran reported that prior to receiving medical care from VA, his doctor friends would provide him with pain medication.  

The Board has considered the lay and medical evidence of record, including as discussed above, and finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; peripheral neuropathy of the bilateral upper and lower extremities; a low back disability, claimed as muscle spasms; a ventral hernia; and a foot disability.  

The Board acknowledges that the Veteran is competent to report his observable symptoms.  See Layno, 6 Vet. App. at 469.  However, to the extent that his statements asserts an etiological relationship between his diagnosed conditions and his active service, the Board finds that he is not competent to associate his diagnosed conditions with active service, as to do so requires complex medical knowledge that the Veteran does not possess.  See Jandreau, 492 F.3d at 1376-77.  

Moreover, there is no competent medical evidence of record which provides a nexus relationship between any of the Veteran's diagnosed conditions and his active service.  In the absence of such evidence, service connection is not warranted for the Veteran's anxiety and depression; diabetic peripheral neuropathies; low back pain and muscle spasms; right ventral hernia; or a foot condition.  As the preponderance of evidence weighs against the Veteran's service connection claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


IV.  Increased Rating - Migraine Headaches

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where, as here, entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of staged ratings for separate periods of time is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has considered staged rating periods assigned by the RO, as well as whether any additional staged rating periods are warranted.  

The Veteran's migraine headache disability is currently rated as 30 percent disabling from July 28, 2008 and as 50 percent disabling from November 5, 2014, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014), which addresses migraine headaches.  

In particular, DC 8100 provides for a 30 percent disability rating for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. (emphasis added).  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System.  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

As discussed below, the Board finds that an initial disability rating in excess of 30 percent from July 28, 2008 is not warranted because the evidence of record does not demonstrate that the Veteran's headaches during that period were productive of severe economic inadaptability.  Moreover, an increased disability rating in excess of 50 percent from November 5, 2014 is also not warranted.  As noted above, a 50 percent disability rating is the maximum disability rating provided in the rating schedule.  The Veteran's representative's March 2015 post-remand brief asserts that an extraschedular rating is warranted; however, as discussed below, the Board does not find that the Veteran's migraine headaches have not resulted in marked interference with employment or frequent episodes of hospitalization from November 5, 2014, so as to warrant referral for extraschedular consideration.  

VA treatment records document ongoing treatment for the Veteran's headache disability.  In January, May, and June 2008, the Veteran complained of migraine headaches and received prescribed amitriptyline for migraine prevention.  

Private hospital treatment records from July and August 2008 note his report of chronic headaches, including migraines with sensitivity to light and sound which had continued for the past few weeks, although he stated that he had received an injection of Dilaudid and antiemetic with good results.  In late August 2008, he reported his headaches were slightly improved and that he was taking Vicodin to help him sleep.  

Additional private hospital records from October and November 2008 document three separate trips to the emergency room over the period of a month for the Veteran's migraine headaches.  

The Veteran was first afforded a VA neurologic examination regarding his headaches in October 2009, at which time he reported intermittent headaches for 40 years.  Specifically, he stated he had headaches a few times per week and severe migraine headaches a few times per month.  He reported that his severe migraines had decreased in frequency since beginning chronic morphine pain therapy due to unrelated conditions.  Prior to starting morphine therapy, he had experienced severe headaches two days per week which were debilitating.  He was not employed at the time of the examination, but reported that he would have to stay home from work a few times per month when he was working.  The examiner diagnosed migraine headaches which were debilitating once per month, and noted that the frequency has diminished since started narcotic therapy.  The examiner noted that the increased frequency of the Veteran's milder headaches was likely related to medication overuse from chronic opioid use and represented a separate headache disorder; nevertheless, he noted that the Veteran was likely debilitated two to three days per month through most of his life from his migraine headache disorder.  

Within February 2010 VA treatment records, a treating physician noted that the Veteran's chronic analgesic use was probably contributing to his pain symptoms and headaches.   At an October 2010 neurology consult, it was noted that the Veteran's migraines remained disruptive.  In February 2011, the Veteran reported experiencing migraines nine times per month.  Similarly, in March 2011, he reported approximately eight migraines per month.  

At the March 2011 Board videoconference hearing, the Veteran testified that his headaches had gotten worse and more frequent over the past six years, and that they averaged seven to fourteen per month.  He clarified that not all of his headaches were full-blown incapacitating migraines, but he estimated that 80 percent of his headaches were incapacitating and lasted for three hours, during which time he would curl up in a dark room with no light or sound.  Overall, he reported his headaches had a major impact on his daily activities.  

In April 2011, the Veteran reported having migraines two to four times per month.  That same month, he stated that he had eight to twelve headaches per month over the last few months, and that the frequency had fluctuated over the years.  In late April 2011, he reported eight to fourteen migraines per month.  In October 2011, he reported migraines approximately eight times per month, and noted that he had recently received Botox injections with no relief.  Later that same month, he reported having twelve migraines in the past month.  

In January 2012, the Veteran reported eight to fourteen migraines per week.  He noted that the Botox injections had not helped and requested narcotic pain medication.  

In June 2012, he reported approximately fifteen headaches per month, lasting three to four hours.  In November 2012, he stated that he was still experiencing migraines three times per week, but that he was feeling better.  In December 2012, the Veteran sought a third treatment opinion for his headaches.  He stated that he was having approximately fifteen headaches per month, eight of which were debilitating.  

In March 2013, the Veteran reported that he had not taken narcotics for two weeks and that his headaches were better.  He was subsequently taken off all pain medication.  In June 2013 and later in December 2013, he reported ongoing migraines three times per week, which was unchanged.  In February 2014, the Veteran reported that this migraines were worse.  In October 2014, he reported headaches give times per week, helped by Excedrin, and migraines twice per week, for which he was not using any medication.  

At the most recent November 2014 VA headaches examination, the Veteran reported that he had tried different treatments, including oral medications and Botox injections, with no significant relief.  He stated that he got tired of going to the emergency room for his migraines, and reported more than five prostrating attacks per month, during which time he would lay in the dark.  The examiner noted his symptoms of constant, throbbing headache pain localized to the right side of his head, nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  The examiner concluded that the Veteran had characteristic prostrating attacks of migraines on average once every month which were productive of severe economic inadaptability.  Moreover, the Veteran reported functional impact upon his ability to work in that he was unable to concentrate on sedentary or physical tasks during a prostrating headache.  

Regarding the Veteran's claim of entitlement for an initial disability rating in excess of 30 percent from July 28, 2008 for his migraine headaches, and as discussed above, for an increased 50 percent disability rating, the preponderance of the evidence must show that the Veteran's migraine headaches were very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Id. (emphasis added).  38 C.F.R. § 4.124a, DC 8100.  

While the evidence of record, discussed above, from July 28, 2008, and prior to November 5, 2014, does show that the Veteran reported frequently prostrating headaches which limited his daily activities, the Board finds that in any case, the preponderance of the evidence does not show that such headaches were productive of severe economic inadaptability prior to November 5, 2014.  Thus, the Veteran has not met all of the required criteria for an increased 50 percent rating for the rating period from July 28, 2008 prior to November 5, 2014.  See Melson, 1 Vet. App. 334.  The Board acknowledges that the Veteran was not employed at the time of the October 2009 examination, but he did report at the time that he would have to stay home from work a few times per month during the times he was working.  Moreover, the examiner diagnosed migraine headaches which were debilitating once per month, and stated that the Veteran was likely debilitated two to three days per month through most of his life from his migraine headache disorder.  While this evidence does show some frequency of migraine headaches even more than once per month, it does not show that they were, in and of themselves, productive of severe economic inadaptability.  Indeed, the Veteran has not attributed his overall unemployment solely to his migraine headaches, and he reported that while he was working, his headaches caused him to miss, at most, a few days of work per month.  While the Veteran is not required to be completely unable to work in order to qualify for a 50 percent disability rating, the Board simply cannot equate a few days of missed work per month with severe economic inadaptability.  Cf. Pierce, 18 Vet. App. 440.  

Regarding the Veteran's claim of entitlement to an increased disability rating in excess of 50 percent from November 5, 2014, as noted above, a 50 percent disability rating is the maximum schedular rating available under DC 8100.  38 C.F.R. § 4.124a, DC 8100.  

However, the Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the Veteran's chronic headaches.  Moreover, for the period prior to November 5, 2014, a higher evaluation of 50 percent is provided under DC 8100 for such manifestations of the service-connected disability at issue that are also productive of severe economic inadaptability.  As discussed above, the required manifestation of severe economic inadaptability is not present in this case prior to November 5, 2014.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claim.  To the extent that the Veteran reported symptoms which are not specifically contemplated by the rating criteria, such as nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes, at the November 2014 VA examination, the Board finds that such a disability picture did not result in other related factors such as marked interference with employment and frequent periods of hospitalization.  As discussed above, while it appears the Veteran has been unemployed for at last some time during the appeal, the Veteran has not specifically attributed his unemployment at any time solely to his migraine headache disability.  Rather, at the October 2009 VA examination, he reported that while he was working, his headaches caused him to miss, at most, a few days of work per month.  The Board finds this insufficient to qualify as marked interference with employment.  The Board also notes that the Veteran has submitted private hospital records which document hospital visits in July and August 2008, and October and November 2008.  However, there do not appear to be any subsequent periods of hospitalization documented in the record attributable to the Veteran's migraine headaches; thus, the Board finds that frequent periods of hospitalization have not been shown.  

Additionally, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

The Veteran has also not contended, and the evidence does not otherwise indicate, that his migraine headache disability has rendered him unemployable.  The Board acknowledges the lay evidence of record which documents some limitations upon his work duties, such as missing several days of work per month, and the objective medical findings of some functional impact upon his ability to work; however, there is no indication that the Veteran's migraine headache disability completely prevents him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has also considered whether an increased or additional disability rating is warranted under the additional diagnostic codes used to evaluate miscellaneous neurological diseases, see 38 C.F.R. § 4.124a, DCs 8103-08 (2014), but finds that the Veteran has not been diagnosed with any of the alternate conditions listed therein, therefore, they are not applicable.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent from July 28, 2008 and an increased disability rating in excess of 50 percent from November 5, 2014 for migraine headaches.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a skin condition, to include hidradenitis suppurativa; therefore, the claim to reopen is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  

Service connection for a low back disability, claimed as muscle spasms, is denied.  

Service connection for a ventral hernia is denied.  

Service connection for a foot disability is denied.  

An initial disability rating in excess of 30 percent from July 28, 2008 and an increased disability rating in excess of 50 percent from November 5, 2014 for migraine headaches is denied.  



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


